PER CURIAM.
This disciplinary proceeding by The Florida Bar against Raymond E. Michalak, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
The referee adopted paragraphs 1 through 17 of the Complaint of The Florida Bar as his findings of fact.
The referee recommends that respondent be found guilty of violating article XI, Rules 11.02(3)(a) and 11.02(4) and Disciplinary Rules 1-102(A)(4), 1-102(A)(6), 9-102(B)(1) and 9-102(B)(4) of the Code of Professional Responsibility with respect to Count I. He recommends that respondent be found guilty of violating Disciplinary Rules 6-101(A)(3), 7-101(A)(l), 7-101(A)(2), 1-102(A)(4) and 1-102(A)(6) of the Code of Professional Responsibility with respect to Count II. He recommends that respondent be found guilty of violating Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility with respect to Count III. The referee further recommends that respondent be disbarred from The Florida Bar with no opportunity to apply for readmission for a period of ten (10) years.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Raymond E. Michalak, is hereby disbarred from the practice of law in the State of Florida effective immediately.
Judgment for costs in the amount of $755.45 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, OVER-TON, SHAW and BARKETT, JJ., concur.